Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-5 and 7-17 are pending in the application. Claims 1, 3 and 11-17 are rejected. Claims 4, 5 and 7-10 are withdrawn from further consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26th, 2022 has been entered.
 
Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/JP2017/028716, filed August 8th, 2017, which claims priority under 35 U.S.C. 119(a-d) to JP2016-158858, filed August 12th, 2016.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on June 7th, 2022.

Response to Amendment / Argument
All previously presented rejections have been withdrawn or reformulated; however, Applicant’s arguments will be addressed as they relate to rejections below.
Regarding the rejection under 35 USC 112(b), the Examiner has reformulated the rejection below. The Examiner has considered the remarks filed April 14th, 2022. Applicant argues that the meaning of the terms “obtaining” and “obtained” in claim 1 are clear. The issue with claim 1 is that it does not recite an active method step. Applicant is directed to MPEP 2173.05(q) which states:
Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

Regarding Applicant’s reference to the specification, the same section of the MPEP notes:
Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.

In this situation, the limitation of “obtaining” is tantamount to a “use” type claim since it only requires using the antimony particle in a generic fashion. There are no active steps as claim 1 is currently drafted. There is no requirement that claim 1 be amended to list detailed experimental protocols of each and every step leading to the production of catalyst; however, at least one active step is required. For instance, the specification discloses four general steps on pages 13-32 of the specification where the first step is “dissolving or dispersing a starting material in a liquid composed of water and/or a solvent to obtain a formulated starting material liquid” followed by general steps of drying “the formulated starting material liquid obtained in the above step (1) to obtain a dried material”, “calcining the dried material obtained in the step (2) to thereby obtain a calcined material”, and “removing a projection present on the surface of particles of the calcined material obtained in the step (3)”. These general method steps could be added to claim 1 to result in a method with active method steps that appear to be the broadest general approach for preparing the catalysts. The limitations of the antimony particle and the product would then need to be amended so that they refer to their appropriate placement in the method.
	Regarding the previously presented rejection under 35 USC 103, the Examiner makes the following comments on the previously presented rejection. The previous Office Action asserted that “The Examiner does not find the abovementioned deficiencies (i.e. the abundance of a pentavalent antimony and the average particle size of the antimony particle) in the instant claims to be result-effective variables…” based on an alleged lack of evidence in the specification. MPEP 2144.05(II)(B) discusses result-effective variables as follows:
The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.

The MPEP generally discusses a rejection premised on a “result-effective variable” as a factor that the Office would need to establish to support a rejection under 35 USC 103 rather than a requirement that Applicant demonstrate for patentability. In other words, a rejection involving a “result-effective variable” analysis would require the Office to demonstrate that the variables would be a variable recognized to achieve a particular effect. The same section of the MPEP states the following:
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). See also In re Van Os, 844 F.3d 1359,1361,121 USPQ2d 1209, 1211 (Fed. Cir. 2017 ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’"); Arendi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1362, 119 USPQ2d 1822 (Fed. Cir. 2016) ("[R]eferences to ‘common sense’ … cannot be used as a wholesale substitute for reasoned analysis and evidentiary support … .").

Even if the previously presented rejection were reformulated to address “result-effective” variables in the manner provided by the MPEP or instead based on an “obvious to try” rationale, the Examiner has reviewed the declaration filed April 14th, 2022 that clarifies the statistical relevance of evidence found in the specification. As noted in MPEP 716.02(b):
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)

Even granting that the differences in yield are small, the declaration supports the statistical relevance. Furthermore, a small difference in yield is of practical significance especially regarding industrially relevant reactions. Given that the prior art provides no indication that the properties of the antimony particles being used to generate the catalysts would have the demonstrated effect, the Examiner agrees that the evidence supplied by Applicant supports withdrawal of the obviousness rejection.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1 of 2) The term “a surface layer” in claim 1 is a relative term which renders the claim indefinite. The term “a surface layer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no standard definition either in the specification or art in general for how thick “surface layer” would be. The specification generally discusses the surface on, for instance, page 16 as follows:

    PNG
    media_image1.png
    163
    594
    media_image1.png
    Greyscale

The specification provides a thickness of 2 nm as an example rather than a definition and where exemplary language from the specification is not imported to the claims. Furthermore, the specification indicates steps taken in the examples were directed towards a thickness of 2 nm as follows (page 39):

    PNG
    media_image2.png
    198
    600
    media_image2.png
    Greyscale

The specification further indicates that pentavalent antimony is generated on the surface of particles as follows on page 18:

    PNG
    media_image3.png
    161
    594
    media_image3.png
    Greyscale

For this reason, the thickness of the surface would be a critical factor in determining whether embodiments would read on the instant claims. It is unclear whether embodiments would read on the instant claims if different percentages of pentavalent antimony could be obtained using different thicknesses. For instance, using a thickness of 2 nm might give an atom% of greater than 70 but using a thickness of 4 nm might give an atom% of less than 70. The issue is especially problematic if the presence of pentavalent antimony is dependent upon exposure to surrounding conditions such that simply using a thicker surface layer value could readily change whether embodiments fall within the scope of the claims. Claims 1, 3 and 11-17 are each rejected for this reason.
It is suggested that Applicant amend the claims to specify the thickness of the surface layer by reciting, for instance, “pentavalent antimony in a 2 nm surface layer”. An analogous amendment should then be made to claim 11.
(2 of 2) Claims 1, 3 and 11-17 are rejected as indefinite since they do not set forth an active method step. Applicant is directed to MPEP 2173.05(q) which states:
Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

Regarding disclosures found in the specification of how a material can be “obtained” or “obtaining” a material, the same section of the MPEP notes:
Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.

In this situation, the limitation of “obtaining” is tantamount to a “use” type claim since it only requires using the antimony particle in a generic fashion. The common definition of “obtaining” would only require that the oxide catalyst exist at some point in time after the antimony particle. Furthermore, the instant situation is distinguished from the following example discussed in MPEP 2173.05(q):
It is often difficult to draw a fine line between what is permissible, and what is objectionable from the perspective of whether a claim is definite. In the case of Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992), the Board held that a claim which clearly recited the step of "utilizing" was not indefinite under 35 U.S.C. 112, second paragraph. (Claim was to "A method for unloading nonpacked, nonbridging and packed, bridging flowable particle catalyst and bead material from the opened end of a reactor tube which comprises utilizing the nozzle of claim 7.").

The case discussed in the MPEP involves a specific connection between the unloading aspect and nozzle aspect where an action is indicated since the nozzle would be applied in the unloading. In this situation, there is no such correspondence between “obtaining” the catalyst and the use of a particle especially since (as in the referenced method steps disclosed in the specification) the particle does not lead directly to the catalyst.

Relevant Prior Art
	The instant case was previously acted upon by another Examiner where MPEP 704.01 notes the following:
When an examiner is assigned to act on an application which has received one or more actions by some other examiner, full faith and credit should be given to the search and action of the previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general the second examiner should not take an entirely new approach to the application or attempt to reorient the point of view of the previous examiner, or make a new search in the mere hope of finding something. See MPEP § 719.05.

The discussion above describes the previously presented rejection under 35 USC 103. The Examiner does not find clear error in the previous Examiner’s position especially since the 103 rejection was reconsidered in view of a declaration filed April 14th, 2022 that was not considered (due to filing after-final) by the previous Examiner. The instant Examiner has, however, considered the possibility that a reference addressing the presence of pentavalent antimony might be found by a potential challenger and asserted to render the instant application (if issued) invalid. References certainly exist that address levels of antimony trioxide in preparing catalysts such as U.S. Patent No. 4,590,175, which discloses the following in column 2:

    PNG
    media_image4.png
    191
    522
    media_image4.png
    Greyscale

The disclosure above teaches utilizing up to large percentages of antimony trioxide; however, the reference further discloses the following in column 3:

    PNG
    media_image5.png
    136
    534
    media_image5.png
    Greyscale

The section in column 3 indicates that antimony (V) species can be present and therefore a rationale of using antimony sources as instantly claimed would at best fall under an obvious to try rationale, which would be addressed by the secondary considerations discussed above. More importantly, the catalysts prepared in the examples of the reference above are not directly analogous to those recited in the instant claims given the required proportions of components. Additional references similarly exist that teach the permissible presence of antimony pentoxide such as U.S. Patent No. 3,657,155 as follows in column 3:

    PNG
    media_image6.png
    381
    538
    media_image6.png
    Greyscale

The section above indicates pentavalent antimony is permissible (albeit similarly for obtaining example catalysts not directly analogous to those instantly recited). Accordingly, even though references can be located that address levels of pentavalent antimony, there is no general teaching to indicate that antimony particles instantly recited would be expected to yield the results demonstrated by Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626